Citation Nr: 0101737	
Decision Date: 01/23/01    Archive Date: 01/31/01	

DOCKET NO.  99-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic right 
ankle disability,

2.  Entitlement to an evaluation in excess of 30 percent for 
a heart disability; an evaluation in excess of 20 percent for 
an umbilical hernia; and an evaluation in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 until April 
1999 when he retired.  By rating action dated in April 1999, 
the Department of Veterans Affairs (VA) Regional Office 
Louisville, Kentucky, inter alia, granted service connection 
for a heart disability, rated 10 percent disabling and an 
umbilical hernia and tinnitus, each rated noncompensable.  
The regional office denied entitlement to service connection 
for a right ankle disability, tension headaches, an eye 
disability, a thoracic spine disability, and disabilities of 
the right and left knees.  The veteran appealed from the 
evaluations assigned for the heart condition, hernia and 
tinnitus and from the denials of service connection.  

In January 2000 the veteran testified at a hearing before a 
regional office hearing officer.  In March 2000 the hearing 
officer increased the evaluation for his heart condition to 
30 percent; increased the evaluation for the hernia to 
20 percent; and increased the evaluation for the tinnitus to 
10 percent.  All of the increased evaluations were effective 
May 1, 1999, the day following the veteran's separation from 
military service.  The hearing officer granted service 
connection for tension headaches, an eye disability, a 
thoracic spine disability and disabilities of both knees.  
Thus, those issues are no longer in an appellate status.  
Holland v. Brown, 124 F.3d. 42 (1997).  The regional office 
continued the denial of service connection for a chronic 
right ankle disability.  The remaining issues are now before 
the Board of Veterans' Appeals (Board) for consideration.

In the April 1999 rating action the regional office also 
granted service connection for and assigned a noncompensable 
evaluation for a cyst of the left testicle.  The veteran 
submitted a notice of disagreement with the assigned rating 
in January 2000 and was sent a statement of the case on the 
issue of an increased rating for the cyst in March 2000.  
However, the veteran did not submit a substantive appeal 
regarding that matter.  Thus, that issue is not in an 
appellate status at this time.  38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues properly before the Board has been 
obtained.

2.  The veteran sprained his right ankle on several occasions 
during his active military service.

3.  When the veteran was examined by the VA in March 1999 no 
objective pathology involving the right ankle was 
demonstrated on physical examination or X-ray study of the 
ankle.  

4.  The veteran had a myocardial infarction in 1995.  He 
currently complains of chest pain and shortness of breath.  
His diastolic blood pressure is predominately 100 or more.

5.  The veteran performed an exercise stress test in April 
1999 and the maximum metabolic equivalents (METs) were 12.9 
without chest pain.  

6.  The veteran's umbilical hernia measures 3 centimeters and 
is tender.

7.  The veteran has constant tinnitus involving his left ear.  
The tinnitus does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The veteran does not have a chronic right ankle 
disability that was incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (2000).

2.  Evaluations in excess of 30 percent, 20 percent, and 
10 percent, respectively, for the veteran's heart disability, 
umbilical hernia and tinnitus are not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.14, and 
Part 4, Codes 7006, 7101, 7399-7339, 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran has been made aware of 
what evidence was pertinent to his claims and afforded the 
opportunity to submit such.  The regional office has obtained 
all relevant medical records and afforded the veteran VA 
examinations.  Accordingly, the Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the veteran with regard to his claims has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096,__, (2000), (to be codified at 
38 U.S.C.§§ 5103 and 5103A).  

I.  Service Connection for a Chronic Right Ankle Disability.

The veteran's service medical records reflect that he 
sprained his right ankle on several occasions.  

The veteran was afforded a VA general medical examination in 
March 1999.  He stated that he had sprained his ankles on 
numerous occasions since 1986.  He complained of intermittent 
pain involving his ankles.  The pain was aggravated by 
running greater than 2 miles or walking greater than 2 miles 
to 2 1/2  miles or if he simply turned the ankle.  He 
described the pain as an aching kind of pain.  He aggravated 
either the right or the left ankle about two times a month.  
The pain could last one hour in duration.  

On examination the right ankle had a full range of motion 
without pain.  X-ray study of the right ankle showed no 
fracture or dislocation.  The study was reported to be 
negative.  The diagnoses included history of bilateral ankle 
pain.  The examiner concluded that there was insufficient 
clinical evidence at the current time to warrant a diagnosis 
of any acute or chronic disorder of the ankles or residuals 
thereof.  

During the January 2000 regional office hearing, the veteran 
related that his right ankle pain began around 1986.  When he 
used to play football he injured both of his ankles on 
numerous occasions.  He also frequently twisted the ankles 
when playing basketball.  His right ankle problem currently 
interfered with his walking ability on occasion.  He had 
never had a diagnosis regarding a right ankle disability.  
The pain and other problems involving his right ankle had 
been continuous and ongoing since his retirement in April 
1999 but since he had been taking medication the pain was at 
a lesser level.  

The regional office later received records from an Army 
hospital reflecting that the veteran was observed and treated 
for various conditions from June 1999 to January 2000.  The 
records do not refer to a right ankle condition.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The veteran's service medical records reflect that he 
sprained his right ankle on several occasions.  When he was 
examined by the VA in March 1999, he complained of 
intermittent pain involving his ankles; however, the right 
ankle had a full range of motion without pain.  An X-ray 
study of his right ankle did not reflect any abnormality.  
The examiner concluded that there was insufficient clinical 
evidence to warrant a diagnosis of any acute or chronic right 
ankle disorder or residuals of an injury thereof.  Since 
there has been no medically demonstrated objective pathology 
to account for the veteran's complaints of pain involving the 
right ankle, there is no evidentiary basis which would 
warrant a grant of service connection for a chronic right 
ankle disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(b).  

II.  Evaluation in Excess of 30 Percent for a Heart 
Disability with Hypertension.

The veteran's service medical records reflect that he 
sustained a myocardial infarction in 1995.  

When the veteran was afforded the VA examination in March 
1999 he stated that he had chest pain.  The pain was almost 
on a daily basis.  He denied having any shortness of breath, 
diaphoresis, nausea or vomiting.  He stated that he had some 
dizziness.  The pain lasted about 30 minutes.  It was 
intermittent throughout the day.  The only medication he was 
currently taking was aspirin.  He stated that he also had 
high blood pressure.  

On physical examination the veteran's height was 71 inches 
and his weight was 216 pounds.  Blood pressure readings of 
194/68; 161/101; and 152/105 were recorded.  The diagnoses 
included status post myocardial infarction in 1995.  

The veteran was afforded a VA cardiac examination in December 
1999.  He stated that he had chest pain as often as 3 or 4 
times a day.  The pain lasted for 15 to 20 seconds.  On 
occasion it was accompanied by sweating, dyspnea and 
premature ventricular contractions.  He had Nitrostat to use 
for the chest pain but because the pain did not last very 
long he did not use that medication.  He had fatigue with 
exertion and dizziness.  His chest pain could occur at rest 
or with exertion but resting usually relieved the chest pain.  
He currently exercised by lifting weights and riding a 
bicycle as well as walking.  He was being treated with 
Atenolol for the premature ventricular contractions and 
hypertension.  An exercise stress test had been performed in 
April 1999 for 10 minutes and 42 seconds.  The maximum METs 
was 12.9 and there was no chest pain.  There was no 
electrocardiogram evidence of ischemia.  There were frequent 
premature ventricular contractions with exercise.  

On examination the veteran's weight was 218 pounds.  The 
blood pressure readings were 164/102, 178/102 and 168/114.  
On examination of the neck there was no jugular venous 
distention.  Examination of the heart showed S1 and S2 
without murmur, gallop or rub.  The heart rate and rhythm 
were regular.  The diagnosis was status post anterior 
myocardial infarction and uncontrolled hypertension.  

During the hearing conducted in January 2000, the veteran 
testified that he had shortness of breath on exertion that 
stemmed from his heart problem.  During the hearing he 
reported that he was experiencing premature ventricular 
contractions.  On occasion he felt faint or lightheaded.  He 
had never lost consciousness.  He had felt more fatigued 
since retiring from service.  He suffered from chest pain on 
many occasions per day.  He used Atenolol to control his 
hypertension and the contractions and also used 
Hydrochlorothiazide and Nitroglycerin as needed.  

Medical records from an Army Hospital reflect that the 
veteran was seen in December 1999.  His blood pressure was 
148/89.  The heart had a regular rate and rhythm.  The chest 
was clear to auscultation.  There were no murmurs heard and 
the S1 and S2 sounds were normal.  There was no evidence of 
leg edema.  The electrocardiogram was abnormal with lateral 
ischemia being considered.  The assessments were 
hypertension, coronary artery disease with myocardial 
infarction and hypercholesterolemia.  When he was seen in 
January 2000 he was advised not to lift weights greater than 
70 to 100 pounds due to increased hypertension and stroke 
risk.  His cholesterol reading was 264 and the low density 
lipoproteins were 183.  He was advised to decrease his 
dietary fat and increase exercise. 

During and for three months following a myocardial infarction 
documented by laboratory tests a 100 percent evaluation is 
provided.  Thereafter, with a history of documented 
myocardial infarction resulting in chronic congestive heart 
failure, or; a work load of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; a left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, a 100 percent evaluation is provided.  When 
there is more than one episode of acute congestive heart 
failure in the past year or; a work load of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; there is left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent a 60 percent evaluation is provided.  A 30 percent 
evaluation is provided when a work load of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-ray.  A 10 percent evaluation is provided 
when a work load of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication is required.  38 C.F.R. 
Part 4, Code 7006.  

A 10 percent evaluation is provided for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
when the diastolic pressure is predominantly 100 or more or 
the systolic pressure is predominately 160 or more.  A 20 
percent evaluation is provided when the diastolic pressure is 
predominately 110 or more or there is systolic pressure 
predominantly 200 or more.  A 40 percent evaluation requires 
that diastolic pressure be predominantly 120 or more.  
38 C.F.R. Part 4, Code 7107.  

The veteran's service medical records reflect that he 
sustained a myocardial infarction in 1995.  When he was 
afforded the VA cardiac examination in December 1999 he 
complained of chest pain occurring as often as 3 to 4 times 
day and lasting for 15 to 20 seconds.  He also complained of 
fatigue with exertion and dizziness.  However, an exercise 
stress test had been conducted in April 1999 and the maximum 
METs was 12.9 without chest pain.  There was no 
electrocardiogram evidence of ischemia although there were 
frequent premature ventricular contractions with exercise.  
The findings on the VA examination and the results of the 
exercise stress test do not establish that the veteran's 
cardiac condition is of such extent and severity so as to 
warrant entitlement to an evaluation in excess of 30 percent 
under the provisions of Diagnostic Code 7006.  

The veteran's representative has maintained that a separate 
evaluation should be assigned for the veteran's hypertension.  
In this regard, rating hypertension and heart disease 
separately does not violate 38 C.F.R.§  4.14 (pyramiding).  
Esteban v. Brown, 6 Vet.App. 259 (1994); VAOPGCPREC 23-97 
(July 1997).  The December 1999 VA cardiac examination 
reflected diastolic blood pressure readings of 102, 102, and 
114.  Under Diagnostic Code 7101 a 10 percent evaluation is 
provided in such cases.  Accordingly, a separate 10 percent 
evaluation could be assigned for the veteran's hypertension 
under that code.  However, the current manifestations of the 
veteran's heart disease alone, without considering his 
hypertension, do not warrant more than a 10 percent 
evaluation under Diagnostic Code 7006 since a 30 percent 
evaluation requires from 5 to 7 METs and the veteran's METs 
on recent testing were 12.9.  With separate ratings of 10 
percent each, the combined rating for the heart disease and 
hypertension would be 20 percent which is less than the 30 
percent evaluation already in effect for heart disease with 
hypertension under Diagnostic Code 7006.  Accordingly, 
separate ratings for the heart disease and hypertension are 
not warranted in this case.

III.  Evaluation in Excess of 20 Percent for an Umbilical 
Hernia.

The veteran's service medical records reflect that an 
umbilical hernia was shown on a July 1995 physical 
examination.  

When the veteran was examined by the VA in March 1999 he 
reported having an umbilical hernia for about 15 years.  It 
was a small hernia and slightly protruded.  The examiner 
indicated that there was a 3 centimeter umbilical hernia.  It 
was tender to palpation.  

During the January 2000 hearing, the veteran related that the 
hernia was painful when touched.  The rubbing of his clothing 
bothered the area and attempting sit-ups was difficult.  
Surgery had been recommended.  He estimated the size of the 
hernia as being between a quarter and a 50-cent piece.  He 
had not been given a truss for support. 

A 20 percent evaluation is provided for a postoperative 
ventral hernia when the hernia is small or healed or there 
are postoperative wounds with weakening of the abdominal wall 
and indication for a supporting belt.  A 40 percent 
evaluation is provided when the hernia is large and not well 
supported by a belt under ordinary conditions.  38 C.F.R. 
§ 4.114, Diagnostic Code 7339.

When the veteran was examined by the VA in March 1999 the 
umbilical hernia was quite small, measuring only 3 
centimeters, although it was found to be tender.  During the 
January 2000 hearing, the veteran related that the hernia was 
painful when touched.  He related that surgery had been 
recommended; however, he had not been given a truss for 
support.  Since his hernia is small and does not require a 
truss, the evidence of record clearly shows that the current 
manifestations of the veteran's umbilical hernia are not of 
such nature and extent so as to warrant entitlement to an 
evaluation in excess of 20 percent under the provisions of 
Diagnostic Code 7339.  

IV.  Evaluation in Excess of 10 Percent for Tinnitus.

When the veteran was afforded a VA audiological examination 
in  March 1999 he reported intermittent tinnitus involving 
the left ear that began a few years previously.  He stated 
that the tinnitus occurred about 1 or 2 times a month and 
went away after a few seconds.  He described it as a high-
pitched tone that was soft in volume.  

During the January 2000 hearing, the veteran testified that 
the tinnitus basically involved his left ear and was constant 
in nature.  He stated that the sound was similar to a tuning 
fork.  He reported that there had been a slight increase in 
the tinnitus.  

A 10 percent evaluation is provided for recurrent tinnitus.  
38 C.F.R. Part 4, Code 6260.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In this case, the veteran is in receipt of a 10 percent 
evaluation for his tinnitus which is the only evaluation 
provided under Diagnostic Code 6260 for that disorder.  The 
evidence does not reflect that the tinnitus has resulted in 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to warrant an 
extraschedular increased rating for the tinnitus under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Accordingly, it 
follows that entitlement to an evaluation in excess of  
10 percent for the veteran's tinnitus is not warranted.  

The Board notes that in the case of Fenderson v. West, 12 
Vet.App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims indicated that there was a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  The Court 
noted that the distinction might be important in terms of, 
among other things, determining the evidence that could be 
used to decide whether the original rating on appeal was 
erroneous.  The Court indicated that the rule from Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), was not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  The Court indicated that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  In this case, the medical 
evidence of record does not indicate that any of the 
conditions at issue have changed significantly since the 
initial rating and thus possible staging of the ratings under 
the Fenderson case would not be for consideration.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material matter 
regarding any of the issues on appeal.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a chronic right ankle 
disability is not established.  Entitlement to evaluations in 
excess of 30 percent, 20 percent and 10 percent, 
respectively, for a heart disability, umbilical hernia and 
tinnitus are not warranted.  The appeal is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals






